Citation Nr: 0006573	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  93-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of right hand trauma, currently evaluated 
as 50 percent disabling.  

2.  Entitlement to special monthly compensation based on the 
loss of use of the right hand.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from November 1975 to February 
1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
RO.  

In September 1993, a hearing was held before this Member of 
the Board at the RO.  In January 1994, the Board remanded the 
case for additional development.  

In a December 1994 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for the residuals of a 
fracture of the second metacarpal of the right hand and that 
the preponderance of the evidence was against the claims of 
service connection for impairment of the right thumb, for an 
increased evaluation for the service-connected partial 
amputation of the auricle of the left ear, for an increased 
evaluation for service-connected residuals of the fracture of 
the fourth metacarpal of the right hand, for special monthly 
compensation based on the loss of use of the right hand and 
for a TDIU.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In a June 
1996 Memorandum Decision, the Court affirmed the Board's 
decision that new and material evidence had not been 
submitted to reopen a claim of service connection for the 
residuals of a fracture of the second metacarpal of the right 
hand.  The Court further held that an increased evaluation 
for the veteran's service-connected partial amputation of the 
auricle of the left ear was not warranted.  The Court, 
however, vacated the Board's decisions regarding the issues 
of service connection for impairment of the right thumb, an 
increased rating for the residuals of a fracture of the 
fourth metacarpal of the right hand, special monthly 
compensation based on the loss of use of the right hand and 
TDIU.  The Court remanded those four issues for further 
development.  

In accordance with the Court's decision, the Board remanded 
the four remaining issues to the RO for further development 
in November 1996.  In May 1997, the Board issued a 
Supplemental Remand to comply with specific development 
requested by the Court.  

In April 1998, the RO granted service connection for 
disability manifested by impairment of the right thumb and 
recharacterized the service-connected disability as residuals 
of right hand trauma involving all five digits.  A 50 percent 
evaluation was then assigned for the service-connected right 
hand disability.  Accordingly, the issues have been 
recharacterized as indicated hereinabove.  

(The issue of entitlement to TDIU is addressed in the Remand 
section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is likely shown to have a level of incapacity 
which more nearly approximates that consistent with loss use 
of his right hand.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected right hand disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Code 5125 (1999).  

2.  The criteria for the award of special monthly 
compensation for the loss of use of the right hand have been 
met.  38 U.S.C.A. §§ 1114(k), 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.350, 4.63 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right hand disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  


Factual background

A careful review of the service medical records shows that 
the veteran suffered a transverse fracture of the right 
fourth metacarpal in April 1976, due to trauma.  He reported 
approximately six or eight prior injuries of the right hand, 
including four or five which had "been casted."  A clinical 
notation in September 1976 indicated x-ray evidence of 
possible old enchondroma, and November 1976 Medical Board and 
December 1976 Physical Evaluation Board reports confirmed a 
diagnosis of a fractured fourth metacarpal with malunion 
through old enchondroma and determined that the veteran was 
unfit for full duty.  

A report of a June 1977 examination by VA disclosed that the 
veteran complained of right hand pain and swelling and 
decreased grip strength.  A physical examination revealed 
"some deformity" of the fourth metacarpal of the right 
hand.  X-ray studies were reported as showing a well-healed 
old fracture of the fourth metacarpal.  The diagnosis was 
that of healed fracture of the fourth metacarpal with 
residual pain.  

A report of an April 1980 examination by VA disclosed 
continued complaints of right hand pain and swelling and 
decreased grip strength.  X-ray studies of the right hand 
were reported as showing "a remote well healed fracture of 
the 4th metacarpal."  

A May 1980 rating decision established service connection for 
the residuals of a fracture of the fourth metacarpal of the 
right hand and assigned a 10 percent disability rating, 
effective on April 17, 1979, the date of receipt of the 
veteran's claim.  The veteran's right fourth metacarpal 
disability was evaluated on resultant limitation of motion 
under 38 C.F.R. § 4.73 including Diagnostic Code 5309 of VA 
rating schedule, which evaluated damage to Muscle Group IX, 
the intrinsic muscles of the hand, based on limitation of 
motion with a minimum rating of 10 percent.  38 C.F.R. § 
4.73, Diagnostic Code 5309.  

A report of a December 1987 examination by VA disclosed a 10 
degree angulation of the fourth metacarpal of the veteran's 
right hand.  He was able to abduct and adduct all fingers of 
the right hand and to make a satisfactory fist with flexion 
of all fingers to the palmar crease.  Color photographs of 
the veteran's hands confirm the examiner's reported findings.  
The diagnosis was that of fracture of the fourth metacarpal 
with slight weakness in the grip of the right hand "with 
slight dorsal angulation (minimal) fourth metacarpal."  

A report of a June 1991 examination by VA included X-ray 
studies of the veteran's right hand showing "minimal 
irregularities . . . in the mid-third of the shaft of the 4th 
metacarpal bone that . . . could be secondary to an old 
completely healed fracture.  The alignment of the parts [was] 
excellent."  The veteran was able to make a fist with the 
right hand, but was unable to touch the tip of his thumb with 
the third and fourth fingers.  

A report of a May 1992 VA examination disclosed that the 
veteran was unable to touch the tip of the thumb with the tip 
of the ring finger of the right hand.  X-ray studies of the 
right hand were reported as showing an old healed fracture of 
the shaft of the 4th metacarpal bone with mild residual 
deformity.  The diagnosis was that of right metacarpalgia 
with appearance of old healed fourth metacarpal bone of the 
right hand.  

A report of a December 1992 VA examination showed full 
passive ranges of motion of all fingers joints of the 
veteran's right hand.  He was able to approximate the thumb 
to all fingers passively.  The examiner opined that the 
veteran's "impairment of the right thumb and loss of use of 
the right hand [was] not due to the fracture of the 4th 
metacarpal while in the service."  

A report of an April 1994 VA examination revealed that 
electromyograms and a bone scan of the veteran's right hand, 
conducted in March 1994, were normal.  April 1994 x-ray 
studies of the right wrist were reported as showing 
irregularities "consistent with some degenerative arthritic 
changes" including irregularities of the carpometacarpal 
joints.  

In a June 1994 statement, K. K. Bloom, M.D., reported that 
the veteran was "unable to use this right hand functionally."  

A September 1997 VA examination report opined that a pain-
free amputation stump with a prosthesis might have been a 
better alternative for the veteran, from a functional view.  

Based on other findings in the September 1997 VA examination, 
the RO recharacterized the veteran's service-connected 
disability as residuals of right hand trauma involving all 
five digits in April 1998.  A 50 percent rating was assigned 
by analogy to 38 C.F.R. § 5220 which provided a 50 percent 
rating for favorable ankylosis of five digits.  

In July 1999, another VA examination was conducted.  The 
examiner provided detailed findings concerning the veteran's 
strength and motion of each affected joint.  Regarding 
whether the veteran had any remaining function other than 
that which would be equally well served by an amputation 
stump, the examiner noted that he could not respond 
definitively.  He stated, however, that he had certainly seen 
amputees who were more functional with their extremity than 
the veteran.  Indeed, he noted that, in his previous 
examination, he had indicated that a pain-free amputation 
might be superior, although obviously not on a cosmetic or 
sensation basis.  He noted that the veteran had severe 
limitation of use of the hand.  


Analysis

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In light of the medical evidence, the Board finds that the 
veteran's service-connected right hand disability is more 
appropriately rated pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5125.  That code provides a 70 percent rating 
for the loss of use of the major hand.  

The Board notes that the December 1992 examiner found that 
such "loss of use of the right hand [was] not due to the 
fracture of the 4th metacarpal while in the service."  As 
noted, however, the RO subsequently granted service 
connection for the remaining hand pathology.  

Thus, the December 1992 finding of "loss of use" is very 
significant in this case.  The finding of loss of use was 
corroborated by the statement from Dr. Bloom and the reports 
of the September 1997 and July 1999 VA examinations.  

In light of these examination reports, the Board finds that 
the veteran's service-connected disability is likely 
productive of a level of impairment which more nearly 
approximates that consistent with loss of use of the right 
hand.  As such, the criteria for a 70 percent rating pursuant 
to Diagnostic Code 5125 have been met.  


Special monthly compensation

Special monthly compensation is warranted for loss of use of 
one hand due to service-connected disability.  38 U.S.C.A. § 
1114(k); 38 C.F.R. 3.350(a)(2).  Loss of use of one hand is 
defined by impairment such that the actual remaining function 
of the hand is no more than would be equally well served by 
an amputation stump and a suitable prosthetic appliance.  38 
C.F.R. § 4.63.  

In light of the discussion hereinabove, the Board finds that 
the evidence establishes that the actual remaining function 
of the hand is no more than would be equally well served by 
an amputation stump and suitable prosthesis.  Thus, the 
veteran is entitled to special monthly compensation for the 
loss of use of the right hand at the rate prescribed by 38 
U.S.C.A. § 1114(k).  






ORDER

An increased rating of 70 percent for the service-connected 
right hand disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

Special monthly compensation for the loss of use of one hand 
pursuant to 38 U.S.C.A. § 1114(k) is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

In light of the Board's decision hereinabove, the RO must 
reevaluate the veteran's TDIU claim.  Further, the Board 
notes that the examinations currently of record do not 
adequately address the issue of whether the veteran is 
unemployable due to service-connected disabilities.  As such, 
the veteran should be provided a new examination.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his service-connected 
disabilities, particularly any who have 
indicated that he was unable to work 
because of these disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected disabilities preclude 
him from obtaining and maintaining 
employment.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion the service-
connected disabilities alone prevent the 
veteran from securing and following 
substantially gainful employment.  
Complete rationale for the opinions 
expressed should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the TDIU issue.  If 
the benefit sought on appeal is not 
granted, he should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



